IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43941

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 682
                                                )
       Plaintiff-Respondent,                    )   Filed: September 14, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ALEXANDER WOODLEY,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Judgment of conviction and suspended unified sentence of eight years, with a
       minimum period of confinement of three years, for felony driving under the
       influence, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Andrea W.
       Reynolds, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Alexander Woodley pled guilty to felony driving under the influence. I.C. §§ 18-8004
and 18-8005(9). The district court sentenced Woodley to a unified term of eight years, with a
minimum period of confinement of three years. However, the district court suspended the
sentence and placed Woodley on probation for five years. Woodley appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Woodley’s judgment of conviction and sentence are affirmed.




                                                   2